Head, Presiding Justice.
The bill of exceptions in the present case was tendered to the trial judge on July 22, 1959; it was certified on October 3, 1959. No reason appears in the certificate, nor is any shown by the record, for the delay in certification, and counsel for the plaintiff in error has made no effort to obtain a mandamus from this court to compel the judge to certify the bill of exceptions. Under previous rulings of this court, the writ of error must be dismissed. Moore v. Moore, 215 Ga. 47 (2) (108 S. E. 2d 704), and cases cited; Walton v. Chatham, ante.

Writ of error dismissed.


All the Justices concur.